             Case 5:17-cv-05671-BLF Document 253-1 Filed 03/02/19 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
 1
                              NORTHERN DISTRICT OF CALIFORNIA
 2
                                           SAN JOSE DIVISION
 3

 4     VLSI TECHNOLOGY LLC,                               Case No. 5:17-cv-05671-BLF

 5                                    Plaintiff,          [PROPOSED] ORDER GRANTING
                                                          STIPULATION REGARDING
 6             v.                                         MOTION TO STAY

 7     INTEL CORPORATION,

 8                                     Defendant.

 9

10          Having considered the parties’ Joint Stipulation regarding Intel Corporation’s Motion to
11   Stay Pending Inter Partes Review, the Court grants the parties’ stipulation and stays this
12   litigation pending the last final written decision of the inter partes reviews instituted by the
13   United States Patent and Trademark Office regarding the patents-in-suit. All case deadlines are
14   vacated. The parties shall submit a joint report within 10 days of the last final written decision’s
15   issuance to update the Court on the parties’ positions regarding the issues that remain for this
16   Court to address.
17

18
     Dated: ______________                                  ___________________________________
19
                                                            Hon. Beth Labson Freeman
20                                                          United States District Judge

21

22

23

24

25

26

27

28

       Case No. 5:17-cv-05671-BLF                    1                [PROPOSED] ORDER RE STAY
